

 SCON 52 ENR: To correct the enrollment of S. 3312.
U.S. Senate
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. CON. RES. 52IN THE SENATE OF THE UNITED STATESDecember 18, 2020Agreed toCONCURRENT RESOLUTIONTo correct the enrollment of S. 3312.That in the enrollment of S. 3312, an Act to establish a crisis stabilization and community reentry grant program, and for other purposes, the Secretary of the Senate shall—(1)in section 3051(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, strike , for use by State and local correctional facilities, and insert , Indian Tribes, units of local government, and community-based nonprofit organizations; (2)in section 3051(b)(1)(B) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, strike offenders and insert individuals; (3)in the section heading for section 3052 of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, strike State; (4)in section 3052(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, in the matter preceding paragraph (1), strike , or such agency as the chief executive may designate,  and insert , Indian Tribe, unit of local government, or community-based non-profit organization; (5)in section 3052(a)(3) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, in the matter preceding subparagraph (A), after State insert , Tribal, or local; (6)in section 3052(b)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act—(A)after State insert , Indian Tribe, unit of local government, or community-based nonprofit organization; and(B) after facility insert and adopt policies that focus on programming, strategies, and educational components for reducing recidivism and probation violations; (7)in the section heading for section 3053 of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, strike State;(8)in section 3054 of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, after State insert , Indian Tribe, unit of local government, or community-based nonprofit organization; and(9)amend section 3055 of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 2 of the Act, to read as follows:3055Authorization of fundingSubject to the availability of appropriations, for purposes of carrying out this part, the Attorney General is authorized to award not more than $10,000,000 of funds appropriated to the Department of Justice for these purposes for each of fiscal years 2021 through 2025..Secretary of the SenateClerk of the House of Representatives